DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 5 and 7 are objected to because of the following informalities:  
	As to Claim 5: The applicants are advised to replace the phrase “further containing” recited in claim 5 with the new phrase “wherein the composition further contains”. 
	As to Claim 7: The applicants are advised to add the following phrase after the claimed phrase “into a slurry of the calcium carbonate” to be consistent with the language used in claim 1, on which claim 7 depends from:
	“wherein the surface treatment agent includes a proportion of saturated fatty acid in a fatty acid being 85% by mass or more, the surface-treated calcium carbonate having a content of elemental zinc of 0.1 to 2% by mass and a BET specific surface area of 5 to 30 m2/g.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2004-3459321 (hereinafter referred to as “JP ‘932”) alone or in view of Takahashi et al. (US 2004/0242748). 
	The claims are directed a surface-treated calcium carbonate being a calcium carbonate subjected to treatment with a surface treatment agent in which a proportion of saturated fatty acid contained in a fatty acid is 85% by mass or more, the surface-treated calcium carbonate having a content of elemental iron of 0.01% by mass or less, a content of elemental zinc is 0.1 to 2% by mass introduced by the treatment with the surface treatment agent, and a BET specific surface area of 5 to 30 m2/g.
	The claimed content of elemental iron of 0.01% by mass or less is interpreted to include zero amount of elemental iron.  
	As to Claims 1-2, 4, and 7: JP ‘932 teaches a surface-treated colloidal calcium carbonate being a calcium carbonate subjected to treatment with a surface treatment agent (Paragraph [0013]).  JP ‘932 also discloses that the surface-treated colloidal calcium carbonate contains 0.5-10% of zinc component expressed in terms of zinc metal (Paragraph [0008]), which overlaps with the claimed content of elemental zinc of 0.1-2% by mass.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).  
JP ‘932 further discloses that the surface-treated colloidal calcium carbonate has a BET specific surface area of 30-200 m2/g (Paragraph [0019]), which touches the claimed BET specific surface area range of 5-30 m2/g.  It has been held that a range of “more than 5%” would overlap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990).  Moreover, JP ‘932 further discloses that the surface-treated colloidal calcium carbonate is used in a vinyl chloride-based resin composition (Paragraph [0037]), and a method for producing a surface-treated colloidal calcium carbonate involving surface-treating a calcium carbonate by adding a zinc salt and a surface treatment agent into a slurry of the calcium carbonate (Paragraphs [0010], [0014]-[0015] and [0065]). 
	However, JP ‘932 does not specifically mention the claimed particular proportion of saturated fatty acid contained in a fatty acid being 85% by mass or more.  Nevertheless, JP ‘932 does disclose that the surface treatment agent comprises an unsaturated fatty and saturated fatty acid having 6-31 carbon atoms in any mixing ratio, preferably 0.5-5, and is used in this particular ratio for the purposes of obtaining high viscosity and good thixotropic property (Paragraphs [0018] and [0029]-[0034]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of unsaturated and saturated fatty acids in the surface treatment agent, with a reasonable expectation of successfully imparting high viscosity and good thixotropic property as suggested by JP ‘932.
	In any event, to the extent JP ‘932 does not suggest the claimed proportion of saturated fatty acid contained in a fatty acid being 85% by mass or more, Takahashi et al. disclose using 85% by or more of C12, i.e., lauric acid, and C14, i.e., myristic acid (which according to paragraph [0026] of applicants’ published application, i.e., US PG PUB 2022/0220283, correspond to the claimed saturated fatty acids) in a surface treatment for surface treating calcium carbonate used in a resin composition having excellent slip resistant properties (Paragraphs [0001], [0014]-[0028], [0047]-[0049], and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to use the claimed proportion of saturated fatty acid in the surface treatment agent suggested by Takahashi et al. for surface treating calcium carbonate of JP ‘932, with a reasonable expectation of successfully using the same to prepare resin compositions having excellent resistant properties suggested by Takahashi et al. 
	Finally, since JP ‘932 does not teach the presence of elemental iron in its surface-treated colloidal calcium carbonate (see, for example, Paragraph [0001]), it meets the claimed limitation, i.e., 0.01% by mass or less of elemental iron (which is broadly inclusive of zero amount of elemental iron or absence thereof). 
	As to Claim 3: JP ‘932 teaches using 1-50 wt% of the surface treatment agent comprising unsaturated fatty acid and saturated fatty acid having 6-31 carbon atoms (which overlaps with the claimed surface treatment agent content of 1-12% by mass) for the purposes of providing high viscosity and good thixotropic property (Paragraphs [0013] and [0029]-[0034]).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the surface treatment agent, inclusive of those claimed, with a reasonable expectation of successfully imparting high viscosity and good thixotropic property as suggested by JP ‘932.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).  

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2004-345932 (hereinafter referred to as “JP ‘932”) alone or in view of Takahashi et al. (US 2004/0242748) as applied to claims 1-4 and 7 above, and further in view of English Translation of JP 2002-3633722 (hereinafter referred to as “JP ‘372”). 
	The disclosures with respect to JP ‘932 and Takahashi et al. in paragraph 3 are incorporated here by reference.  While JP ‘932 discloses that its vinyl chloride sol may further contain other fillers and additives (Paragraph [0037]), they do not specifically mention the addition of the claimed core-shell polymer composition. 
	Nevertheless, JP ‘372 teaches the addition of a core-shell polymer composition to provide vinyl chloride-based resin composition with excelling impact resistance, gelling properties and thermal stability (see, for example, abstract).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the core-shell polymer composition taught by JP ‘372 in the vinyl chloride-based resin composition of JP ‘932 or JP ‘932 and Takahashi et al., with a reasonable expectation of successfully providing the same with excelling impact resistance, gelling properties and thermal stability. 

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over English Translation of JP 2004-345932 (hereinafter referred to as “JP ‘932”) in view of English Translation of JP 2002-363372 (hereinafter referred to as “JP ‘372”) OR in view of Takahashi et al. (US 2004/042748) and English Translation of JP 2002-363372 (hereinafter referred to as “JP ‘372”).
	The disclosures with respect to JP ‘932 and Takahashi et al. in paragraph 3 are incorporated here by reference.  They do not specify the step of molding the vinyl chloride-based resin composition into a window frame as required by claim 6. 
	However, JP ‘372 teaches molding vinyl chloride-based resin composition to form desired molded articles, including window frames and siding materials (Paragraph [0005]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to mold the vinyl chloride-based resin composition taught by JP ‘932 or JP ‘932 and Takahashi et al. into excellent molded articles, including window frames and siding materials as suggested by JP ‘372.  

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 10/28/2021. 
        2 Cited in the IDS submitted by applicants on 10/28/2021.